UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JOSEPH WOODS,

                               Plaintiff,

       -against-                                              8:18-CV-0145 (LEK/CFH)

TYSON REUCKER, et al.,

                               Defendants.


                                             ORDER

I.     INTRODUCTION

       This matter comes before the Court following a report-recommendation filed on

October 2, 2018, by the Honorable Christian F. Hummel, U.S. Magistrate Judge, pursuant to

28 U.S.C. § 636(b) and Local Rule 72.3. Dkt. No. 12 (“Report-Recommendation”). Plaintiff

Joseph Woods filed objections. Dkt. No. 13 (“Objections”).1

II.    LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

       1
           Although Plaintiff’s Objections are dated October 12, 2018, they were not filed with the
Court until October 18, 2018, outside the fourteen day window provided by § 636 (b)(1) (which
expired October 16, 2018). Nonetheless, bearing in mind the leniency properly shown to pro se
litigants, the Court will treat the Objections as if they had been timely filed as of the date listed
therein.
mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857,

2013 WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301,

306–07, 306 n.2 (N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of

N.Y. at Orange, 748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320,

2011 WL 3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a

Report and Recommendation must be specific and clearly aimed at particular findings in the

magistrate’s proposal, such that no party be allowed a second bite at the apple by simply

relitigating a prior argument.”). “A [district] judge . . . may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” § 636(b).

III.   DISCUSSION

       Judge Hummel’s Report-Recommendation endorsed dismissal of this action, given

Plaintiff’s failure in either his initial complaint, Dkt. No. 1 (“Complaint”), or his first amended

complaint, Dkt. No. 11 (“FAC”), to specify “whether all criminal charges resulting from

[Plaintiff’s] March 9, 2015 search and arrest have been dismissed, overturned, or otherwise

invalidated,” R. & R. at 4, as required by Heck v. Humphrey, 512 U.S. 477 (1994). However,

Judge Hummel also recommended “that [P]laintiff be provided a final opportunity to amend his

[C]omplaint to clarify th[o]se facts.” R. & R. at 4.

       Plaintiff’s Objections purportedly oppose Judge Hummel’s Report-Recommendation on

the grounds that Plaintiff now has “documentary proof” that he plans to submit “in [an] amended

complaint . . . [that] will cure all ambiguities [and] allow the Court to go forward with this

action.” Objs. at 1. Indeed, the day after his Objections were docketed, Plaintiff filed his second


                                                  2
amended complaint with the Court. Dkt. No. 4 (“SAC”). However, the Report-Recommendation

explicitly contemplates the possibility that Plaintiff could submit such a filing. Therefore, the

Court interprets Plaintiff’s Objections not as opposing Judge Hummel’s findings, but rather as

stating Plaintiff’s intention to comply with his recommended order.

        Because no other objections were timely filed, the Court has reviewed the Report-

Recommendation for clear error and has found none.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 12) is APPROVED and

ADOPTED in its entirety; and it is further

        ORDERED, that Plaintiff’s FAC (Dkt. No. 11) is DISMISSED in its entirety without

prejudice; and it is further

        ORDERED, that Plaintiff’s SAC (Dkt. No. 14) is hereby REFERRED to the Honorable

Christian F. Hummel, U.S. Magistrate Judge, for initial review pursuant to 28 U.S.C. § 1915(e);

and it is further

        ORDERED, that the Clerk of the Court serve a copy of this Order on all parties in

accordance with the Local Rules.

        IT IS SO ORDERED.


DATED:          November 01, 2018
                Albany, New York




                                                  3
